Citation Nr: 9904387	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-38 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
postoperative scar, left leg, with herniation and atrophy of 
the leg, residuals of fracture of tibia and fibula, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an increased 
disability rating for residuals of fracture of left tibia and 
fibula.

In August 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case is ready for appellate 
review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The veteran's fracture of the left tibia and fibula 
resulted in slight muscle atrophy, slight fascial defect, 
minimal weakness of the extensor hallucis longus and anterior 
tibialis, as much as three-quarters of an inch shortening of 
the left leg, complaints of pain, slight to moderate knee 
instability, slight limitation of knee motion, and occasional 
impaired gait.

3.  The fracture of the veteran's left tibia and fibula has 
completely healed with no medical evidence of nonunion or 
malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for residuals of fracture of left 
tibia and fibula, and VA has satisfied its duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for postoperative scar, left leg, with herniation and 
atrophy of the leg, residuals of fracture of tibia and 
fibula, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.40, 
4.71a, Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

During service, in June 1953, the veteran was injured in an 
automobile accident.  He incurred a compound, comminuted 
fracture of the lower third of the left tibia and fibula, 
without artery or nerve involvement.  He underwent a bone 
graft from the left iliac crest to the left tibia and open 
reduction of the fracture with fixation with screws and a 
plate.  Upon his discharge from the hospital in July 1953, he 
had one-inch atrophy of the left calf, and he walked without 
a limp.  There was some limitation of motion of the ankle 
joint, particularly with plantar flexion.  It was felt that 
he would recover full range of ankle motion in due time.  By 
November 1953, he was full weight-bearing.  After the cast 
was removed in January 1954, x-rays showed good healing of 
the fracture site.  

In April 1954, it was noted that the veteran had 3/8" 
shortening of the left tibia.  The distal fragment from the 
fracture was in a valgus position, resulting in valgus 
deformity of the ankle.  He was provided a heel and sole 
wedge and a heel lift.  In July 1954, the veteran reported 
that he was still having trouble with his left leg and foot.  
Examination showed weakness of the quadriceps and tibialis 
anticus muscle groups.  He had moderate pronation of the left 
foot.  In August 1954, it was noted that left knee and ankle 
motions were normal.  He was referred to physical therapy for 
quadriceps strengthening. 

In March 1956, the veteran underwent a VA orthopedic 
examination.  The postoperative scar on his left tibia was 7 
inches long and well healed.  There was a very slight fascial 
defect over a diameter of two inches, with very slight bulge, 
indicating minimal tissue herniation.  There was no 
significant fracture deformity.  There was minimal atrophy of 
the left leg.  In April 1956, the veteran underwent a VA 
neurological examination.  There was definite muscle atrophy 
and weakness from the left knee to ankle.  There was 
limitation of great toe movement because of tendon injury and 
scar tissue formation.  Reflexes were 2+ and bilaterally 
equal throughout the body except for the left knee, which was 
1+.  No pathological reflexes were present.  There was 
diminished pain, temperature, and light touch sensation from 
the left knee to the ankle.  There was also diminished bone 
vibration sensation in the left, both on the medial and 
lateral malleoli.  The examiner indicated that although there 
were numerous sensory changes in the left lower leg, these 
appeared to be the result of injury to nerve endings in the 
skin itself and not to injury to any of the main peripheral 
nerves in the left leg.  

A May 1956 rating decision granted service connection for 
postoperative scar, left leg, with herniation and atrophy of 
the leg, residuals of fracture of tibia and fibula, with 
assignment of a 20 percent disability rating.  VA 
hospitalization records from October 1967 indicated that the 
veteran's leg length was measured clinically and by x-ray, 
and the left leg was about 1.3 centimeters shorter.  It was 
not felt that this was a significant difference to warrant 
build-up of his shoe.

The veteran's VA outpatient records from November 1994 showed 
his complaints of left leg pain that was progressively 
worsening.  He stated that he was supposed to wear a lift in 
his left shoe.  He also indicated that his left leg felt numb 
at times.  A letter from Jerry Dorman, M.D., dated in January 
1995 indicated that the veteran had some shortening of the 
left leg.  In March 1995, the veteran filed a claim for an 
increased rating.  The RO obtained his VA outpatient records 
covering the period January to May 1995.  The veteran 
complained of low back pain that radiated into the left leg 
and numbness of the left foot and ankle.  He was referred for 
electromyograph (EMG) and nerve conduction velocity studies 
to rule-out nerve root dysfunction.  The left peroneal and 
tibial motor conduction velocity studies were normal.  There 
were mild chronic denervation changes in the tibialis 
anterior muscle, which might be due to a left L5 
radiculopathy.  However, the localization to the nerve root 
level could not definitely be made because of the absence of 
denervation changes in the paraspinous muscles. 

An August 1995 rating decision denied an increased rating.  
In his substantive appeal, the veteran primarily discussed 
his back pain and opinion that this was a result of his 
service-connected fracture of the left tibia and fibula.  
This claim is not in appellate status.  He indicated that his 
gait had changed because of his left leg injury, and he had 
constant pain in the foot, ankle, knee, and leg.  He used a 
cane for ambulation because his knee had given out.  He had 
recently received a new build-up for his left shoe.

In April 1996, the veteran had a personal hearing at the RO.  
He reported that he had "nerve damage" between his left 
knee and ankle, and he maintained that this was a result of 
his injury during service.  He stated he had numbness in the 
left foot and constant pain, like a toothache.  He had always 
worn a 1/2" shoe lift, but his leg was now 1/4" shorter, so he 
had a new build-up in his shoe.  He stated he had always 
limped when walking, and he now used a cane for support 
because he was afraid his knee would give out.  

In April 1996, the veteran underwent a VA neurological 
examination.  The examiner reviewed the claims file.  The 
veteran complained of pain and weakness in the left leg.  He 
walked with a cane and had a pronounced limp on the left.  He 
had considerable atrophy in the left calf, which was about 
three centimeters smaller than the right.  He had weakness to 
dorsiflexion and plantar flexion of the left ankle.  He had 
fairly good flexion and extension of the knee and fairly good 
flexion of the left hip.  Sensory testing showed decreased 
sensation to pinprick down the lateral aspect and anterior 
aspect of the left leg onto the lateral aspect of the medial 
aspect of the left foot.  This roughly followed an L5 and S1 
dermatomal distribution.  He had 1+ knee jerks bilaterally, 
and ankle jerks were 1+ on the right and 0 on the left.  The 
examiner concluded that the veteran appeared to have nerve 
root compression, most likely from the lumbar spine area at 
L4-5 and L5-S1.  From review of his history and claims file, 
the abnormalities in his left leg were a direct result of the 
motor vehicle accident during service.  X-rays of the 
veteran's left knee were normal.  X-rays of the left tibia 
showed slight cortical thickening and minimal widening of the 
distal tibial metaphysis, which also showed a lateral 
metallic plate and screws.  An interosseous narrow sclerotic 
bony bridge was seen distally.  The fibula was unremarkable. 

In May 1996, the veteran underwent a VA orthopedic 
examination.  The examiner reviewed the claims file.  The 
veteran again complained of left leg and knee pain and 
numbness of the left foot.  He indicated that he had been a 
tool and die maker and recently worked as a security guard.  
He stated that he was unable to do what he could in the past.  
He walked with a slight limp on the left leg, except that he 
was able to walk without a limp when walking on his heels or 
his toes.  He was able to walk on his toes only minimally due 
to complaints of leg pain.  Knee and ankle jerks were present 
and brisk bilaterally.  There was 1/4" muscle atrophy of the 
left calf.  The left knee was identical to the right, with no 
swelling, redness, or effusion.  All ligaments were intact 
and nontender to stress.  There was no tenderness to 
palpation about the knee.  Lachman's and McMurray's tests 
were negative.  Range of motion of the left knee was from 
zero to 135 degrees.  The extensor hallucis longus on the 
left was minimally weaker than the right, as was dorsiflexion 
of the left foot.  The tibia appeared to be within normal 
limits.  There was slight underlying roughness that was not 
tender.  There was a suggestion of slight valgus in position 
rather than the slight varus position of his right tibia, but 
this was no more than 3-4 degrees.  The examiner indicated 
that the examination showed no evidence of nerve root 
pressure.  

In a September 1996 statement, the veteran indicated that his 
left knee had given way in August 1995.  He could not put 
much pressure on the knee, and he felt weak.  The knee had 
given way a couple times since.  In another statement, he 
indicated that one of the VA examiners was rude to him.  He 
detailed the circumstances surrounding his inservice injury, 
and he maintained that his nerve impairment was the result of 
this injury.  

In May 1997, the RO received a letter from William Bugbee, 
M.D.  The letter primarily regarded the veteran's complaints 
of back pain.  It was noted that the veteran's gait was non-
antalgic.  He had good cadence in rhythm, and his loading 
pattern on the left leg was normal.  Examination of the left 
leg showed full range of motion of the hip, knee, and ankle.  
He had a scar over the anterolateral leg with some fascial 
defects.  The alignment was otherwise excellent.  He had 
normal reflexes and motor strength in the left leg.  Dr. 
Bugbee indicated that the veteran had a history of an old 
tibial fracture that was treated appropriately and had healed 
in good position.  He had a mild leg length inequality that 
was adapted by the shoe insert.  It was also noted that 
isolated tibialis anterior denervation on EMG studies would 
be suggestive of the trauma or surgery to his leg.

In August 1997, the Board remanded this claim to obtain the 
veteran's VA medical records.  The veteran indicated that all 
his treatment was at the VA Medical Center in Fayetteville, 
Arkansas.

The RO obtained the veteran's VA records covering the period 
October 1995 to May 1997.  In October 1995, he was referred 
to rehabilitative medicine for evaluation for a shoe lift.  
The examiner noted that the veteran was seen in physical 
therapy ambulating without assistance.  Examination showed 
his left leg was 3/4" shorter than the right.  He needed a 
lift and a build-up for the outside of the shoe.  This would 
help the lower leg pain and perhaps the knee pain.  X-rays of 
the left ankle in October 1995 were normal.  X-rays of the 
left tibia and fibula showed the fracture of the tibia was in 
good position.  

In May 1996, it was noted that the veteran's complaints of 
left leg pain were the same.  He walked with a limp and used 
a cane.  He had crepitation in the left knee, but no 
effusion.  A physical therapy consultation report dated in 
February 1997 showed that the veteran complained of constant 
left knee pain, at times severe.  He stood with his left knee 
hyperextended.  He had full range of motion of the left knee.  
He complained that the knee felt "mushy" at times without 
warning.  He walked with a cane.  He underwent physical 
therapy and reported no change in his symptoms.  In March 
1997, it was noted that he had experienced some pain relief 
with the prescribed exercises.  He stated his left knee was 
giving out on him when climbing stairs.  Examination showed 
moderate crepitus and moderate instability of the left knee.  
He was issued a hinged knee support. 


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain in his left leg.  Therefore, he has satisfied 
the initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a hearing in accordance with his request.  
The RO complied with the Board's 1997 Remand instructions.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals (Court) has held that 
a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity".  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that a veteran may have separate 
and distinct manifestations attributable to the same injury, 
which should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran is currently rated as 20 percent disabled for 
residuals of the fracture of left tibia and fibula under 
Diagnostic Code 5262.  Residuals of a fracture of the tibia 
and fibula do not have a specific diagnostic code under the 
Schedule.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  38 C.F.R. § 4.27 (1998).  
Therefore, the veteran's residuals from the inservice 
fracture of the left tibia and fibula and rated according to 
the residual condition of impairment of the tibia and fibula, 
and Diagnostic Code 5262 rates the level of his disability 
according to the level of his knee or ankle disability.

The currently assigned 20 percent disability rating requires 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  
In order to warrant a 30 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with marked knee or ankle disability.  A 40 percent 
disability rating requires nonunion of the tibia and fibula 
with loose motion, requiring brace.  

The evidence does not show that the veteran has malunion or 
nonunion of the tibia and fibula.  X-rays have shown that the 
tibia fracture has healed in a good position. 

The regulations define a normal range of motion for the ankle 
as 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71 (1998).  The ranges of motion for 
the veteran's left ankle were not provided in the VA 
examination reports from 1996.  The letter from Dr. Bugbee in 
April 1997 indicated that the veteran had full range of 
motion of the left ankle.  Therefore, there is no evidence 
showing any limitation of motion of the left ankle.

There is also no evidence showing instability of the 
veteran's left ankle.  The medical evidence does show that he 
has weakness to dorsiflexion and plantar flexion of the left 
ankle.  Since this is the only abnormal finding regarding his 
left ankle, the Board concludes that the level of the 
veteran's ankle disability is no more than slight, and there 
are no objective findings that would support a conclusion 
that his left ankle disability is of a marked level such as 
would warrant a 30 percent disability rating under Diagnostic 
Code 5262.

The regulations define a normal range of motion for the leg 
as extension to zero degrees and flexion to 140 degrees.  
38 C.F.R. § 4.71 (1998).  During the 1996 VA examinations, 
range of motion for the left knee was from zero to 135 
degrees.  The physical therapy consultation report from in 
February 1997 indicated that the veteran had full range of 
motion of the left knee.  The letter from Dr. Bugbee in April 
1997 indicated that the veteran had full range of motion of 
the left knee.  Therefore, the medical evidence shows that 
the veteran has, at most, slight limited motion of the left 
knee.

The medical evidence as to whether the veteran currently has 
any instability of the left knee is contradictory.  The 
veteran has stated that his left knee intermittently gives 
out.  The VA examination in 1996 showed that his left knee 
was stable.  However, a physical therapy progress note from 
March 1997 indicated that he had moderate crepitus and 
moderate instability of the left knee, and he was issued a 
hinged knee support.  Resolving any reasonable doubt in favor 
of the veteran, see 38 C.F.R. § 4.3, the Board concludes that 
the veteran does experience some instability of the left 
knee.  However, the severity of the instability of the 
veteran's left knee is no more than slight to moderate, based 
on the classification of his instability as "moderate" in 
1997, in conjunction with the lack of any medical evidence 
corroborating the finding of instability. 

Therefore, the veteran's left knee disability is 
characterized by slight limitation of motion and occasional 
instability.  The Board concludes that the level of the 
veteran's knee disability is no more than slight overall, and 
there are no objective findings that would support a 
conclusion that his left knee disability is of a marked level 
such as would warrant a 30 percent disability rating under 
Diagnostic Code 5262.

VA attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (1998).  It is the 
intention of the disability ratings to recognize actually 
painful joints due to a healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (1998).  The minimum compensable rating for impairment 
of the ankle or leg is 10 percent.  

In addition, it is also the intention of the disability 
ratings to compensate for functional loss due to pain.  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1994).  Regarding the joints, it is 
important to evaluate not only less movement than normal, but 
also more movement than normal, weakened movement, and excess 
fatigability.  38 C.F.R. § 4.45 (1998).

The Board has considered functional loss, painful motion, and 
weakness.  With respect to the veteran's level of functional 
loss, the evidence is contradictory.  Several examiners have 
noted that he walks with a limp and uses a cane.  However, 
the VA outpatient records showed that he was noted to be 
ambulating without assistance.  Dr. Bugbee stated that the 
veteran's gait was non-antalgic.  He had good cadence in 
rhythm, and the loading pattern for his left leg was normal.  
He does have "considerable" atrophy of the left calf 
muscles, indicating that he has less functional use of the 
left leg than the right.  

Overall, however, the veteran's level of functional 
impairment is no more than moderate and is adequately 
compensated by the assigned 20 percent disability rating.  
There is no evidence that his left leg condition has been so 
disabling to him that he required any treatment between 
approximately 1956 and 1994.  Compensation is paid for 
industrial impairment.  38 U.S.C.A. § 1155 (West 1991).  By 
law, a compensable disability should have an effect on the 
average job.  The veteran has not maintained that his left 
leg condition has interfered with his employment in any 
manner.  Dr. Bugbee stated that the veteran had normal motor 
strength in the left leg.  Although the veteran may at times 
experience an increased level of functional loss, resulting 
in impaired gait, the evidence also shows that he can walk 
normally. 

The veteran's residuals of the fracture of the tibia and 
fibula also include approximately 3/4 of an inch shortening of 
the left lower extremity.  It is necessary to determine 
whether his symptoms from this residual constitute the "same 
disability" or the "same manifestations" under 38 C.F.R. 
§ 4.14 as the symptoms for which he is already compensated 
under Diagnostic Code 5262. 

Under Diagnostic Code 5275, a 10 percent disability rating is 
warranted where there is 11/4 to 2 inches shortening of the 
bones of the lower extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275 (1998).  It is possible that symptomatology due to 
shortening of the lower extremity (i.e., impaired gait) could 
be considered a separate and distinct residual of the 
fracture of the left tibia and fibula than the symptomatology 
from impairment of the tibia and fibula (i.e., knee or ankle 
impairment), and the veteran could receive a separate 
disability rating for this condition without violating the 
provisions of 38 C.F.R. § 4.14.  However, the veteran has not 
met the criteria for a minimum disability rating under 
Diagnostic Code 5275, which is 11/4 inches shortening.  
Accordingly, this diagnostic code does not provide the basis 
for an increased rating.  See 38 C.F.R. § 4.31 (1998) (In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met).  

The medical evidence in this case preponderates against 
finding more than slight to moderate ankle and knee 
disabilities as a residual of the left tibia fracture.  
38 C.F.R. 4.71a, Diagnostic Code 5262 (1998).  The evidence 
is not so balanced that there is any doubt on this point that 
could be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5271 for marked limited 
motion of the ankle provides a maximum disability rating of 
20 percent.  Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing position 
provides a maximum disability rating of 20 percent.  
Diagnostic Code 5273 for malunion of os calcis or astragalus 
with marked deformity provides a maximum disability rating of 
20 percent.  Diagnostic Code 5274 for astragalectomy provides 
a maximum disability rating of 20 percent.  Diagnostic Code 
5263 for traumatic, acquired genu recurvatum with weakness 
and insecurity in weight-bearing provides a maximum 
disability rating of 10 percent.  Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint provides a 
maximum disability rating of 20 percent.  Diagnostic Code 
5259 for symptomatic removal of semilunar cartilage provides 
a maximum disability rating of 10 percent.  The veteran's 
disability fits the criteria for none of these diagnostic 
codes, and none would result in a higher disability 
evaluation for the veteran's left leg condition.

In order to receive a disability rating in excess of the 
assigned 20 percent, the evidence would need to show 
ankylosis of the knee under Diagnostic Code 5256; recurrent 
subluxation or lateral instability resulting in severe knee 
impairment under Diagnostic Code 5257; limitation of flexion 
of the leg to 15 degrees under Diagnostic Code 5260; 
limitation of extension of the leg to 20 degrees or more 
under Diagnostic Code 5261; ankylosis of the ankle under 
Diagnostic Code 5270; or shortening of the bone of the lower 
extremity by 21/2 to 3 inches under Diagnostic Code 5275.  
However, the evidence does not show that any of these 
criteria have been met.  The veteran does not have ankylosis 
of the left knee or ankle.  He has full range of ankle 
motion, and the only limitation of knee motion is flexion to 
135 degrees.  His left leg is shorter than the right leg by, 
at most, 3/4 of an inch.  As discussed above, any instability 
of the left knee that he experiences is not shown to be more 
than slight to moderate by the medical evidence.  There has 
been only one finding of instability over the past few years, 
which does not lead to a conclusion that the veteran has 
recurrent subluxation or instability.

Therefore, the preponderance of the evidence is against 
assignment of an increased disability evaluation under any of 
these diagnostic codes.

Because the veteran's service-connected disability 
encompasses the post-operative scar of the left leg, 
consideration is given to whether a separate rating should be 
given for that scar.  The U.S. Court of Veterans Appeals has 
held that, where separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Scars that are superficial, poorly nourished, with 
repeated ulceration may be evaluated under Diagnostic Code 
7803 as 10 percent disabling.  Superficial scars that are 
tender and painful on objective demonstration are 10 percent 
disabling under Diagnostic Code 7804.  Other scars are rated 
on limitation of function of the part affected under 
Diagnostic Code 7805.  The veteran's scar was described as 7 
inches in length and well healed on VA examination in March 
1956.  Since that time, there have been no complaints 
regarding the scar, and it has never been described on 
examination as having been tender, painful, or subject to 
repeated ulceration.  Neither has it been shown to limit 
function of the left leg in any way.  The Board has 
considered whether there is evidence of additional limitation 
imposed by the surgical scar and finds that there is no 
evidence that would warrant a separate evaluation for the 
surgical scar.  Accordingly, the preponderance of the 
evidence is against assigning a separate evaluation for the 
scar.

Consideration is also given to whether additional or separate 
evaluation is warranted because of the weakness of the left 
leg in comparison with the right.  On VA examination in 1996, 
the left extensor hallucis longus was said to be minimally 
weaker than on the right, as was dorsiflexion of the foot.  
This muscle and function are covered under Diagnostic Code 
5312, Muscle Group XII.  The function of the extensor 
hallucis longus is stabilization of the arch, and 
dorsiflexion is controlled by the tibialis anterior.  

In evaluating muscle disabilities, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  38 C.F.R. 
§ 4.56(a) (1998).  In this case, the veteran's fracture was 
to the tibia, and evidence of muscle damage is limited to a 
slight fascial defect with minimal herniation.  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 3.56(c) (1998).  Guidance is given under the 
rating schedule for evaluating muscle disabilities as slight, 
moderate, moderately severe, or severe.  Slight disability of 
a muscles is indicated if the objective findings include 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus and there is no impairment of function.  
Moderate disability is characterized by some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moderately severe disability requires 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  Severe disability requires ragged, depressed and 
adherent scars; loss of deep fascia or muscle substance or 
soft flabby muscles in the wound area; and severe impairment 
on tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  

Slight impairment of Muscle Group XII warrants a 
noncompensable evaluation.  Moderate impairment would be 
required for a 10 percent evaluation, and moderately severe 
impairment would be required for a 20 percent evaluation.  
Severe impairment would warrant a 30 percent evaluation.  
Because the veteran does have a slight fascial defect, the 
muscle disability exceeds the criteria for evaluating it as 
slight.  The disability does not quite meet the criteria for 
classifying it as moderate, which requires loss of deep 
fascia or muscle substance.  The veteran has a fascial defect 
that is described as very slight, and has atrophy described 
as very slight.  Accordingly, the disability more nearly 
approximates the criteria for a moderate disability of the 
muscle, required for a 10 percent evaluation under Diagnostic 
Code 5312.  38 C.F.R. § 4.7 (1998).

The evidence would not, however, support assignment of a 
disability evaluation for moderately severe disability of the 
muscle.  The minimal weakness and slight atrophy described on 
examinations do not rise to the severity required under the 
rating criteria, described above.

However, while the muscle weakness meets the criteria for a 
10 percent evaluation, in order to assign a separate 
evaluation for the slight weakness and atrophy demonstrated, 
they would have to represent disabling characteristics 
separate from and not overlapping with the residuals of the 
fracture evaluated under DC 5262.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Because the 
weakness affects dorsiflexion of the foot and stabilization 
of the arch, it cannot be said that none of the criteria 
under Diagnostic Code 5262 and Diagnostic Code 5312 overlap, 
as ankle disability is already represented under the current 
evaluation.  Accordingly, the preponderance of the evidence 
is against a separate evaluation for weakness and atrophy.

It is also necessary to address the veteran's argument that 
he has nerve impairment as a residual of the fracture of the 
tibia and fibula.  Although a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part unless the injuries affect entirely different 
functions (38 C.F.R. § 4.55), it must be considered whether 
peripheral nerve injury is shown and, if so, whether the 
evaluation under the appropriate Diagnostic Code would result 
in a higher evaluation than the muscle evaluation.  
Accordingly, the Board considers whether the evidence 
supports finding that peripheral nerve injury is part of the 
veteran's service-connected fracture residuals.  

The EMG studies in 1995 showed chronic denervation changes in 
the left tibialis anterior muscle, which were thought to be 
possibly due to left L5 radiculopathy, however, it was 
indicated that there were no denervation changes in the 
paraspinous muscle, indicating the unlikelihood that the 
changes were attributable to L5 radiculopathy.  The VA 
neurological examiner in 1996 concluded that the veteran 
appeared to have nerve root compression, most likely from the 
lumbar spine area at L4-5 and L5-S1.  Dr. Bugbee stated that 
the isolated tibialis anterior denervation shown by EMG would 
be suggestive of the prior trauma or surgery to the veteran's 
left leg and found little likelihood of its having any 
relation to the back.  Looking back to the first VA 
neurological examination following service, the doctor found 
no neurological abnormalities other than sensory changes in 
the left lower leg which appeared to be the result of injury 
to nerve endings in the skin itself and not to injury of any 
of the main peripheral nerves in the left leg.  Taking all of 
this evidence together, the clear preponderance is that the 
veteran's sensory disturbances in his left leg are primarily 
attributable to damage to superficial nerve endings 
attributable to either the original trauma or the surgery, 
although some of his complaints may be attributable to an 
unrelated L5 radiculopathy.  To the extent that the veteran's 
slight decreased sensation to pin prick may be attributable 
to either the original trauma or his surgery, it is no more 
than mild under Diagnostic Code 8523 (anterior tibial nerve) 
and would warrant no more than a noncompensable evaluation.  
The anterior tibial nerve affects dorsiflexion of the foot.  
A 10 percent evaluation would require a moderate incomplete 
paralysis, which is not indicated by the facts in this case, 
particularly as the evidence that would support finding any 
nerve damage attributable to the tibia and fibula fracture is 
that no actual damage to the peripheral nerves themselves 
occurred, but the damage was at most to nerve endings in the 
skin.

No medical professional has rendered an opinion that the 
veteran has peripheral nerve impairment from the inservice 
injury to the left tibia.  The medical evidence 
contemporaneous to the veteran's inservice injury clearly 
indicated that no neurological deficits resulted from the 
fracture of his left tibia.  The service medical records 
indicated that there was no nerve or artery impairment from 
the fracture.  The VA neurological examination in 1956 showed 
no evidence of injury to any of the main peripheral nerves in 
the left leg.  As the evidence reflects, at most, mild 
incomplete paralysis of nerve endings, and the nerves do not 
affect different functions than the muscles of the leg, the 
preponderance of the evidence is against awarding a higher or 
separate evaluation for nerve damage to the left leg.

Therefore, the preponderance of the evidence is against 
assignment of a disability evaluation in excess of 20 percent 
for the veteran's left leg disability.



ORDER

Entitlement to a disability rating in excess of 20 percent 
for postoperative scar, left leg, with herniation and atrophy 
of the leg, residuals of fracture of tibia and fibula, is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

